Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of the species single stranded oligonucleotide, Notch1 and ligand JAG1 in the reply filed on 03/08/2021 is acknowledged.  After further consideration, claim 21 drawn to a double stranded duplex will be examined.
Status of the Application
	Claims 1, 2, 7, 10, 12-14, 16, 20-33, 39, 40, 45, 46, 51, 52, 57, 58 and 60 are pending and are currently under examination.

Information Disclosure Statement
The information disclosure statements filed on 05/22/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
  The non-patent literature that is lined thru does not have the required date recited.  The remaining documents have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims depend from canceled claim 37 and therefor lack antecedent basis.  Because it cannot be determined what further limitations are included in the claim without assumption, the claims will not be further examined on the merits.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10, 12-14, 16, 20-33, 39, 40, 45, 46, 57, 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over GlaxoSmithKline (WO 2016046151 of record IDS 05/22/2020) hereinafter “GSK”, Zong, Dandan, et al. ("Notch signaling in lung diseases: focus on Notch1 and Notch3." Therapeutic advances in respiratory disease 10.5 (2016): 468-48), 
Kim, Min Ju, et al. ("Notch1 targeting siRNA delivery nanoparticles for rheumatoid arthritis therapy." Journal of Controlled Release 216 (2015): 140-148), Taichman, Darren B., et al. "Notch1 and Jagged1 expression by the developing pulmonary vasculature." Developmental dynamics: an official publication of the American Association of Anatomists 225.2 (2002): 166-175) and Crooke et al. 9,096,636).
As to claims 1 and 16, GSK teaches there are 4 Notch receptors (Notch 1-4) which can bind ligands of the Jagged and Delta-like ligand family (page 1) and teach a method of treating, preventing, delaying the onset, slowing the progression, or ameliorating a respiratory disorder associated with excessive mucus production in an individual having, or at risk of having, a respiratory disorder associated with excessive mucus production comprising administering a compound comprising a Notch signaling pathway inhibitor to the individual wherein the inhibitor targets Notch 3 and/or 4 (pg 9 para 2; pg 6 para 3). 

As to claim 2, GSK further teaches that the respiratory disorder associated with excessive mucus production is asthma, chronic obstructive pulmonary disorder (COPD) (pg 2 para 4). 
As to claims 7 and 13, GSK further teaches the compound decreases mucus in the lungs (pg 18 para 2; "It has been demonstrated that interference with Notch signaling by gamma-secretase inhibition (by treatment with CompA) reduces mucus secretion and prevents the loss of ciliation in healthy and COPD human bronchial epithelial cells (BECs)"; pg 4 para 7).
As to claim 10, GSK teaches a method of inhibiting expression or activity of the Notch signaling pathway in a cell comprising contacting the cell with a compound comprising a Notch signaling pathway inhibitor, thereby inhibiting expression or activity of at least one member of the Notch signaling pathway in the cell (pg 2 para 4; "In another aspect, there is provided a method of treating or preventing COPD which comprises inhibiting Notch 3 and/or Notch 4 signaling in a mammal''; pg 3 para 2; Figure 4 Analysis of gene expression in COPD BECs [i.e. bronchial epithelial cells] infected with HRV16 and treated with CompA or a Notch sparing gamma-secretase modulator for 72h. The Notch sparing gamma-secretase modulator has no effect on the expression of Notch target genes or mucociliary end-points in HRV16 infected cells. (A) Bar-charts illustrating gene expression of Notch target genes in ALI cultures of COPD BECs by real-time PCR. (B) Bar-charts illustrating gene expression of ciliated and 
As to claims 11-12, GSK further leaches that the cell is a lung cell (pg 3 para 2; BECs [bronchial epithelial cells]) and further teaches that the cell is in an individual (pg 9 para 2; "According to the invention, the inhibitors of Notch 3 and/or Notch 4 signaling are typically administered to a subject in a therapeutically effective amount").
As to claims 57, 58 and 60, GSK teach pharmaceutical compositions and methods of administration of aerosol formulations such as an inhaler 9see page 12).
GSK do not teach the oligonucleotide is modified as claimed, do not teach targeted Notch 1 and do not teach targeting the Jag1 ligand of Notch receptor.
Zong et al. teach Notch 1 and 3 were found to have a potential role in diseases such as COPD, asthma and pulmonary fibrosis (see pages 469-473). Zong et al. teach this Notch signaling pathway involving Notch 1 and 3 could be targeted for treatment of selected pulmonary diseases (see page 479). 
Kim et al. demonstrates oligonucleotides such as siRNA have been made targeted to Notch 1 and delivered to cells to treat inflammatory diseases such as arthritis (see page 142). Thus it would have been obvious to make and use an inhibitory oligonucleotide targeted to Notch 1.
It is well known in the art that the ligand, Jag1, activates Notch 1 and that Jag1 and Notch genes are co-expressed in the pulmonary vasculature (see Taichman et al. at least page 171 and Figure 6) thus providing motivation to target the Jag1 ligand of Notch 1 in methods of treatment.

It would have been obvious to one of ordinary skill in the art to use the methods taught by GSK to target Notch 1 given Zong et al. describes it’s potential role in the claimed diseases and one would have been motivated to use antisense or siRNA, particularly given GSK discloses such inhibitors for use in the methods and further an siRNA targeted to Notch1 was known in the prior art. 
One of ordinary skill in the art would have targeted Jag1 and well as Notch 1 because both have been shown to be expressed together in the pulmonary vasculature and in methods of treating respiratory diseases it would be obvious to target members of the Notch signaling pathway.  One would have expected to be capable of modifying the oligonucleotide as claimed because it was well known in the art that such modifications greatly enhance the stability and function of said compounds in cells and treatment methods, as taught by Crooke et al.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635